AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District
                                                          __________  DistrictofofWisconsin
                                                                                   __________

                  In the Matter of the Search of                            )
            (Briefly describe the property to be searched                   )
             or identify the person by name and address)                    )      Case No. 21-895M(NJ)
   Information associated with the following Facebook Accounts:             )
       “Da Last T-roy” (ID # 100009546242985) and “Lawnie
   Mcnutt” (ID # 100053063592628), more particulary described
                                                                            )
                            in Attachment A.                                )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of
(identify the person or describe the property to be searched and give its location):
  See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before June 29, 2021                   (not to exceed 14 days)
      ✔ in the daytime 6:00 a.m. to 10:00 p.m.
      u                                  u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Honorable Nancy Jospeh                   .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying,
                                                                     in
                                                                      ngg,, tthe
                                                                              he llater
                                                                              he   ater spe
                                                                                        specific
                                                                                         p cific datee ooff                            .


Date and time issued:           June 15, 2021 @ 10:23 a.m.
                                                                                                          JJudge’s
                                                                                                           Ju dge’s signature

City and state:              Milwaukee, Wisconsin                                     Honorable Nancy Joseph, U.S. Magistrate Judge
                                                                                                        Printed name and title
                             Case 2:21-mj-00895-NJ Filed 06/15/21 Page 1 of 25 Document 1
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                             Case 2:21-mj-00895-NJ Filed 06/15/21 Page 2 of 25 Document 1
                                    ATTACHMENT A

                                 Property to Be Searched

      This warrant applies to information associated with the following Facebook Accounts:

“Da Last T-roy” (ID # 100009546242985) and “Lawnie Mcnutt” (ID # 100053063592628).




                                            13



         Case 2:21-mj-00895-NJ Filed 06/15/21 Page 3 of 25 Document 1
                                        ATTACHMENT B

                                  Particular Things to be Seized

   I. Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)      All contact and personal identifying information, including: full name, user

                identification number, birth date, gender, contact e-mail addresses, physical

                address (including city, state, and zip code), telephone numbers, screen names,

                websites, and other personal identifiers.

       (b)      All activity logs for the account and all other documents showing the user’s posts

                and other Facebook activities from December 1, 2020, to the present;

       (c)      All “Stories” posted by the account from December 1, 2020, to the present;

       (d)      All photos and videos uploaded by that user ID and all photos and videos

                uploaded by any user that have that user tagged in them from December 1, 2020

                to the present, including Exchangeable Image File (“EXIF”) data and any other

                metadata associated with those photos and videos;

       (e)      All profile information; News Feed information; status updates; videos,

                photographs, articles, and other items; Notes; Wall postings; friend lists, including

                the friends’ Facebook user identification numbers; groups and networks of which




             Case 2:21-mj-00895-NJ Filed 06/15/21 Page 4 of 25 Document 1
         the user is a member, including the groups’ Facebook group identification

         numbers; future and past event postings; rejected “Friend” requests; comments;

         gifts; pokes; tags; and information about the user’s access and use of Facebook

         applications;

(f)      All records or other information regarding the devices and internet browsers

         associated with, or used in connection with, that user ID, including the hardware

         model, operating system version, unique device identifiers, mobile network

         information, and user agent string;

(g)      All other records and contents of communications and messages made or received

         by the account from December 1, 2020, to the present, including all Messenger

         activity, private messages, chat history, video and voice calling history, and

         pending “Friend” requests;

(h)      All “check ins” and other location information;

(i)      All IP logs, including all records of the IP addresses that logged into the account;

(j)      All physical location data for the account, including any data collected from

         electronic devices associated with the account, from December 1, 2020 to the

         present;

(k)      All records of the account’s usage of the “Like” feature, including all Facebook

         posts and all non-Facebook webpages and content that the user has “liked”;

(l)      All information about the Facebook pages that the account is or was a “fan” of;

(m)      All past and present lists of friends created by the account;

(n)      All records of Facebook searches performed by the account from December 1,

         2020, to the present;

                                           2



      Case 2:21-mj-00895-NJ Filed 06/15/21 Page 5 of 25 Document 1
       (o)      All information about the user’s access and use of Facebook Marketplace;

       (p)      The types of service utilized by the user;

       (q)      The length of service (including start date) and the means and source of any

                payments associated with the service (including any credit card or bank account

                number);

       (r)      All privacy settings and other account settings, including privacy settings for

                individual Facebook posts and activities, and all records showing which Facebook

                users have been blocked by the account;

       (s)      All records pertaining to communications between Facebook and any person

                regarding the user or the user’s Facebook account, including contacts with support

                services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

10 days of issuance of this warrant.

II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of travel in interstate commerce or use of a facility of interstate

commerce with intent to possess firearms and ammunition by felons, motor vehicle robbery and

use of a firearm during a crime of violence, in violation of Title 18, United States Code, Sections

922(g)(1), 2119(1) and 924(c)., including, for each user ID identified on Attachment A,

information pertaining to the following matters:

             (a) Evidence of the crimes described above;

             (b) Preparatory steps taken in furtherance of these crimes;

             (c) Evidence of the existence, scope, or overt acts in furtherance of a conspiracy;

                                                   3



             Case 2:21-mj-00895-NJ Filed 06/15/21 Page 6 of 25 Document 1
(d) Evidence of motive, intent, or knowledge of the crimes described above;

(e) Evidence about the relationships between the users of these accounts;

(f) Evidence of the location, whereabouts, and patterns of travel of the user of the

   account;

(g) Appearance, clothing, and identity of the user of the account;

(h) Evidence indicating how and when the Facebook account was accessed or used,

   to determine the chronological and geographic context of account access, use, and

   events relating to the crime under investigation and to the Facebook account

   owner;

(i) Evidence indicating the Facebook account owner’s state of mind as it relates to

   the crime under investigation;

(j) The identity of the person(s) who created or used the user ID, including records

   that help reveal the whereabouts of such person(s); and

(k) Evidence indicating that any person attempting to obstruct or impede

   investigations related to arson.




                                      4



Case 2:21-mj-00895-NJ Filed 06/15/21 Page 7 of 25 Document 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District
                                                     __________         of Wisconsin
                                                                 District  of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
Information associated with the following Facebook Accounts: “Da             )              0 1-
  Last T-roy” (ID # 100009546242985) and “Lawnie Mcnutt” (ID #               )
 100053063592628), more particulary described in Attachment A.               )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A

located in the                                    District of                                            , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
       Title 18, United States Code,              Possession of firearms and ammunition by felons, motor vehicle robbery and
       Sections 922(g)(1), 2119(1)                brandishing of a firearm during a crime of violence
       and 924(c).
          The application is based on these facts:
        See Attached Affidavit

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                       ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                                   Digitally signed by BRADLEY KURTZWEIL
                                                                             BRADLEY KURTZWEIL                     Date: 2021.06.15 09:35:30 -05'00'
                                                                                                      Applicant’s signature

                                                                                             Special Agent Bradley Kurtzweil - ATF
                                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
        telephone                                     (specify
                                                      (spe
                                                        ppeecciiffyy rreliable               nnss).
                                                                       e iable electronic means
                                                                       el                 means)


  Date:-XQH
                                                                                                         Judge’s
                                                                                                         Judge’
                                                                                                             ee’’s signature

City and state:0LOZDXNHH:LVFRQVLQ                                                                 onorable Nancy Joseph
                                                                                                   Honorable
                                                                                                   H
                                                                       Printed name and title
                        Case 2:21-mj-00895-NJ Filed 06/15/21 Page 8 of 25    Document 1
                              AFFIDAVIT IN SUPPORT OF
                       AN APPLICATION FOR A SEARCH WARRANT

       I, Brad Kurtzweil, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

       1.        I make this affidavit in support of an application for a search warrant for

information associated with the following Facebook user IDs: “Da Last T-roy” [ID #

100009546242985] and “Lawnie Mcnutt” [ID # 100053063592628] that are stored at premises

owned, maintained, controlled, or operated by Facebook Inc. (“Facebook”), a social networking

company headquartered in Menlo Park, California. The information to be searched is described

in the following paragraphs and in Attachment A. This affidavit is made in support of an

application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to

require Facebook to disclose to the government records and other information in its possession,

pertaining to the subscriber or customer associated with the user ID.

       2.        I am a Special Agent of the United States Justice Department, Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF), currently assigned to the Milwaukee Field Office. I

have been so employed since March 2020. My duties as a Special Agent with ATF include

investigating alleged violations of the federal firearms, explosives, and arson statutes.

       3.        I have completed approximately 26 weeks of training (approximately 1000 hours)

at the Federal Law Enforcement Training Center (Glynco, Georgia), as well as the ATF National

Academy. That training included various legal courses related to Constitutional Law as well as

search and seizure authority. Additionally, I have received training on how to conduct various

tasks associated with criminal investigations, such as: interviewing, surveillance, and evidence

collection.




              Case 2:21-mj-00895-NJ Filed 06/15/21 Page 9 of 25 Document 1
       4.      Prior to my employment with the ATF, I was a sworn Police Officer in the State

of Illinois from March 2011 to March 2020. I completed 12 Weeks (approximately 480 hours)

of basic training at the Illinois State Police Academy from April 2011 to June 2011.

       5.      My most recent position as a Police Officer, prior to my employment with ATF,

was with the Bolingbrook Police Department in Bolingbrook, IL. While employed by the

Bolingbrook Police Department, I was a Patrol Officer from December 2012 until March 2020.

From July 2017 until March 2020, I also served as an Evidence Technician, assigned to Patrol.

During my time in Bolingbrook, I received eight Written Recognitions and two Commendations.

       6.      During my career as a Police Officer, I attended approximately 520 hours of

additional training in areas including: evidence collection, interview/interrogation, arson and

explosives, gang investigations; and drug investigations.

       7.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       8.      Based on the facts as set forth in this affidavit, there is probable cause to believe

that the information described in Attachment A contains evidence of possession of firearms and

ammunition by felons, motor vehicle robbery and use of a firearm during a crime of violence, in

violation of Title 18, United States Code, Sections 922(g)(1), 2119(1) and 924(c).

                               FACEBOOK FUNCTIONALITY

       9.      Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,
                                                 2



            Case 2:21-mj-00895-NJ Filed 06/15/21 Page 10 of 25 Document 1
photographs, videos, and other information with other Facebook users, and sometimes with the

general public.

       10.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

address (including city, state, and zip code), telephone numbers, screen names, websites, and

other personal identifiers. Facebook also assigns a user identification number to each account.

       11.        Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”

accepts the request, then the two users will become “Friends” for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user’s account

includes a list of that user’s “Friends” and a “News Feed,” which highlights information about

the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

       12.        Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook. Depending on the



                                                  3



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 11 of 25 Document 1
user’s privacy settings, Facebook may also obtain and store the physical location of the user’s

device or devices as they interact with the Facebook service on those devices.

       13.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A particular user’s profile page also includes a “Wall,” which is a space where the user

and his or her “Friends” can post messages, attachments, and links that will typically be visible

to anyone who can view the user’s profile.

       14.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

to see the photo or video. For Facebook’s purposes, the photos and videos associated with a

user’s account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

       15.     Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such comments are

typically associated with a specific posting or item on the profile. In addition, Facebook has a

                                                  4



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 12 of 25 Document 1
chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       16.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       17.     Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also

become “fans” of particular Facebook pages.

       18.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       19.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through

the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       20.     Facebook also has a Marketplace feature, which allows users to post free

classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       21.     In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications (“apps”) on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user’s access

or use of that application may appear on the user’s profile page.
                                                 5



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 13 of 25 Document 1
       22.     Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so. Based on my training and

experience, I know that Facebook can provide real-time and historical location information for

the device or devices using a Facebook account, including the date and time associated with a

latitude and longitude.

       23.     Facebook further maintains a functionality it refers to as “Stories,” whereby users

can post photos and videos using Facebook’s “in app” camera, frequently utilizing filters and

additional text. After a user “posts” a “Story,” the “Story” will be available to their “friends” for

a 24-hour period, appearing at the top of their “News Feed” in the application.

       24.     Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.



                                                  6



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 14 of 25 Document 1
       25.     As explained herein, information stored in connection with a Facebook account

may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook account. This “user attribution” evidence

is analogous to the search for “indicia of occupancy” while executing a search warrant at a

residence. For example, profile contact information, private messaging logs, status updates, and

tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access

their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook access,

use, and events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to “tag” their location

in posts and Facebook “friends” to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Facebook account owner’s state of mind as it

relates to the offense under investigation. For example, information on the Facebook account

may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a

                                                 7



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 15 of 25 Document 1
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort

to conceal evidence from law enforcement).

       26.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use of Facebook, such as account access information, transaction

information, and other account information.

                                      PROBABLE CAUSE

       27.     On February 15, 2021 at approximately 10:19 PM, the Menomonee Falls Police

Department received a complaint of an armed robbery in the parking lot of the Delta Marriot

Hotel, located at N88 W14750 Main St, Menomonee Falls, Waukesha County, Wisconsin.

       28.     Upon the arrival of officers, it was discovered that the victim (AV), an employee

arriving for work, was pulled out of the driver’s side of her parked vehicle as a gun was held to

her head by Offender 1. AV reported being pushed on her right shoulder by another subject,

Offender 2, who had entered the passenger side door of the vehicle. She reported that Offender

2 shoved her on the shoulder with his hands, yelling at her to get out of the car.

       29.     AV reported after she was pulled from her vehicle, Offender 1 threw her phone at

AV while she was lying on the ground. The phone landed behind the rear driver side tire,

causing AV to fear the phone would be run over by her vehicle as it drove in reverse. As AV

retrieved her phone, Offender 1 again pointed the gun at her head and demanded her car keys

stating, “Give me your keys or I’ll shoot.” After giving Offender 1 her keys, he stated, “Too

slow,” and took AV’s cellphone from her, before getting back into the driver side of the car.

Offender 2 exited the vehicle and told AV, “Gimme your cash bitch,” at which time AV

complied with his demand. After having her car keys, cell phone and U.S. currency taken from
                                                 8



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 16 of 25 Document 1
her, she got off the ground and ran into the hotel to call 911. The two offenders then fled in

AV’s vehicle, without her consent.

       30.     AV’s vehicle was located by responding officers on the west end of the hotel

parking lot, stuck in the snow approximately 100 yards from the hotel. The doors were left open

and the vehicle was unoccupied. AV’s cell phone was located by officers in a snowbank in the

entrance corner of the parking lot to the Focus Credit Union, which is the first building directly

west of the hotel and just across the street from where AV’s vehicle was located. Shoe prints in

the freshly fallen snow led officers from the hotel parking lot, heading south across Main Street

before leaving the sidewalk headed through the property located at N87 W15039 Main St. The

shoe prints continued into backyards of the residences located on Rozanne Drive. At this time, a

Washington County Deputy encountered both subjects hiding under a tree in the back yard of

W150 N8676 Wheeler Drive, which runs perpendicular to Rozanne Drive and connects at the

south end of Rozanne where it dead ends. Deputies took one subject, later identified as Troy

Walter, M/B, 10/29/1997, into custody, while the other subject, identified as Delawn McNutt,

M/B, 09/16/1996, ran through the yard and was apprehended several seconds later by the

Menomonee Falls Police Department. Both subjects matched the description of the offenders

given by AV and as seen on surveillance videos.

       31.     A black Samsung A01 cellphone was recovered by a Germantown Police canine

during an article search under the trees where McNutt and Walter were seen hiding.

       32.     Seven rounds of .22 caliber ammunition were located on McNutt’s person during

a search incident to his arrest by Menomonee Falls Police Officers.

       33.     On March 4, 2021, a High Standard, Model DM 101, .22 caliber Derringer was

located by ATF Special Agent Jason Salerno and his canine partner Sandi. The firearm was
                                                 9



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 17 of 25 Document 1
located in the rear yard of N87 W15042 Rozanne Dr. The location where the firearm was

located is approximately 20 yards from where McNutt was taken into custody. See Map Below.

         34.   While reviewing phone records belonging to Troy Walter pursuant to a Federal

search warrant, law enforcement observed that a large portion of communication done by Troy

Walter was done via “Facebook Messenger.”

         35.   On February 12, 2021 at approximately 8:36pm (time and date converted to

central time from UTC time), Walter receives a Facebook message from “Lawnie Mcnutt,”

which states, “4142953658 Call Me Bro !”

         36.   On February 13, 2021 at approximately 5:54pm (time and date converted to

central time from UTC time), Walter sends a text message to “414-295-3658,” (the phone

number being utilized by McNutt) at which time, Walter states, “Tryin get ride 2 get da strap.”

Through my training and experience, I know that “strap” is a common slang word used when

talking about a firearm.

         37.   In a Facebook message sent by Troy Walter to “Deshawn Sykes,” about money

Walter owes him, Walter states on February 13, 2021, “Ik cuz I’m putAlick together rite now.”

On February 14, 2021 Walters states, “Ik Dat Cuz I back robbing n shit jus pay yu dis bread.”

On February 15, 2021 (the date of the carjacking) at 6:49pm (time and date converted from UTC

time), Walter states, “Cuz if lick go rite it be 2 night.” Through my training and experience, I

know that “lick,” is a common slang word used for robbing/stealing from somebody or some

place.




                                                10



           Case 2:21-mj-00895-NJ Filed 06/15/21 Page 18 of 25 Document 1
                             11
                             11



Case 2:21-mj-00895-NJ Filed 06/15/21 Page 19 of 25 Document 1
              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       38.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant

to require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

                                         CONCLUSION

       39.     Based on the foregoing, I request that the Court issue the proposed search

warrant.

       40.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. The government will execute this warrant

by serving it on Facebook. Because the warrant will be served on Facebook, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.




                                                12



           Case 2:21-mj-00895-NJ Filed 06/15/21 Page 20 of 25 Document 1
                                    ATTACHMENT A

                                 Property to Be Searched

      This warrant applies to information associated with the following Facebook Accounts:

“Da Last T-roy” (ID # 100009546242985) and “Lawnie Mcnutt” (ID # 100053063592628).




                                            13



        Case 2:21-mj-00895-NJ Filed 06/15/21 Page 21 of 25 Document 1
                                       ATTACHMENT B

                                 Particular Things to be Seized

   I. Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying information, including: full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user’s posts

               and other Facebook activities from December 1, 2020, to the present;

       (c)     All “Stories” posted by the account from December 1, 2020, to the present;

       (d)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them from December 1, 2020

               to the present, including Exchangeable Image File (“EXIF”) data and any other

               metadata associated with those photos and videos;

       (e)     All profile information; News Feed information; status updates; videos,

               photographs, articles, and other items; Notes; Wall postings; friend lists, including

               the friends’ Facebook user identification numbers; groups and networks of which




          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 22 of 25 Document 1
         the user is a member, including the groups’ Facebook group identification

         numbers; future and past event postings; rejected “Friend” requests; comments;

         gifts; pokes; tags; and information about the user’s access and use of Facebook

         applications;

(f)      All records or other information regarding the devices and internet browsers

         associated with, or used in connection with, that user ID, including the hardware

         model, operating system version, unique device identifiers, mobile network

         information, and user agent string;

(g)      All other records and contents of communications and messages made or received

         by the account from December 1, 2020, to the present, including all Messenger

         activity, private messages, chat history, video and voice calling history, and

         pending “Friend” requests;

(h)      All “check ins” and other location information;

(i)      All IP logs, including all records of the IP addresses that logged into the account;

(j)      All physical location data for the account, including any data collected from

         electronic devices associated with the account, from December 1, 2020 to the

         present;

(k)      All records of the account’s usage of the “Like” feature, including all Facebook

         posts and all non-Facebook webpages and content that the user has “liked”;

(l)      All information about the Facebook pages that the account is or was a “fan” of;

(m)      All past and present lists of friends created by the account;

(n)      All records of Facebook searches performed by the account from December 1,

         2020, to the present;

                                           2



      Case 2:21-mj-00895-NJ Filed 06/15/21 Page 23 of 25 Document 1
       (o)      All information about the user’s access and use of Facebook Marketplace;

       (p)      The types of service utilized by the user;

       (q)      The length of service (including start date) and the means and source of any

                payments associated with the service (including any credit card or bank account

                number);

       (r)      All privacy settings and other account settings, including privacy settings for

                individual Facebook posts and activities, and all records showing which Facebook

                users have been blocked by the account;

       (s)      All records pertaining to communications between Facebook and any person

                regarding the user or the user’s Facebook account, including contacts with support

                services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

10 days of issuance of this warrant.

II.    Information to be seized by the government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of travel in interstate commerce or use of a facility of interstate

commerce with intent to possess firearms and ammunition by felons, motor vehicle robbery and

use of a firearm during a crime of violence, in violation of Title 18, United States Code, Sections

922(g)(1), 2119(1) and 924(c)., including, for each user ID identified on Attachment A,

information pertaining to the following matters:

             (a) Evidence of the crimes described above;

             (b) Preparatory steps taken in furtherance of these crimes;

             (c) Evidence of the existence, scope, or overt acts in furtherance of a conspiracy;

                                                   3



          Case 2:21-mj-00895-NJ Filed 06/15/21 Page 24 of 25 Document 1
 (d) Evidence of motive, intent, or knowledge of the crimes described above;

 (e) Evidence about the relationships between the users of these accounts;

 (f) Evidence of the location, whereabouts, and patterns of travel of the user of the

    account;

 (g) Appearance, clothing, and identity of the user of the account;

 (h) Evidence indicating how and when the Facebook account was accessed or used,

    to determine the chronological and geographic context of account access, use, and

    events relating to the crime under investigation and to the Facebook account

    owner;

 (i) Evidence indicating the Facebook account owner’s state of mind as it relates to

    the crime under investigation;

 (j) The identity of the person(s) who created or used the user ID, including records

    that help reveal the whereabouts of such person(s); and

 (k) Evidence indicating that any person attempting to obstruct or impede

    investigations related to arson.




                                       4



Case 2:21-mj-00895-NJ Filed 06/15/21 Page 25 of 25 Document 1
